Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejectedKawai (US 2016/0221314 A1) in view of Kubik et al. (US 2012/0141642 A1).
Regarding Claims 1 and 2, Kawai discloses a resin composition comprising an ethylene-vinyl alcohol copolymer (abstract) and 0.01-1000 ppm conjugated polyene (para 0058, lines 6-9) which is sorbic acid ester (para 0057, lines 5-6). Kawai does not disclose the resin composition comprising sorbic acid present in a weight ratio sorbic acid/sorbic acid ester of 100 to 100,000 as claimed in Claim 1, or the sorbic acid present in an amount of 10 to 1000 ppm as claimed in Claim 2.
Kubic et al. discloses a packaging material comprising a layer of polyethylene-vinyl alcohol (para 0022, lines 13-15) wherein any of the layers can comprise a preservative which is sorbic acid (para 0042, line 19) in an amount of 0.001-5% (10-50,000 ppm) (para 0043, lines 1-4). The preservative in the packaging layer can partially or totally eliminate the need for preservatives inside the packaged food (para 0041, lines 7-10).
It would have been obvious to a person having ordinary skill in the art to modify Kawai to incorporate the teachings of Kubic et al. to produce the resin composition as disclosed in Kawai, further comprising sorbic acid in an amount of 10-50,000 ppm. Doing so would produce a resin composition suitable for food packaging that could partially or totally eliminate the need for preservatives inside the packaged food.
The above quantities of sorbic acid and sorbic acid ester disclosed by Kawai in view of Kubic et al. include quantities that overlap/meet the ratio as claimed in Claim 1 (i.e. 10 ppm sorbic acid / 0.01 ppm sorbic acid ester = 1000).
Regarding Claim 4, Kawai in view of Kubic et al. discloses all of the limitation of the present invention regarding Claim 1 above. Kawai further discloses the composition is a suitable material for melt molding (para 0075, lines 9-10).
Regarding Claim 5, Kawai in view of Kubic et al. discloses all of the limitation of the present invention regarding Claim 1 above. Kawai further discloses a multilayer structure comprising the resin composition (para 0001).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2019/0077945 A1) in view of Kubic et al.
Regarding Claims 1 and 2,
Kubic et al. discloses a packaging material comprising a layer of polyethylene-vinyl alcohol (para 0022, lines 13-15) wherein any of the layers can comprise a preservative which is sorbic acid (para 0042, line 19) in an amount of 0.001-5% (10-50,000 ppm) (para 0043, lines 1-4). The preservative in the packaging layer can partially or totally eliminate the need for preservatives inside the packaged food (para 0041, lines 7-10).
It would have been obvious to a person having ordinary skill in the art to modify Hashimoto et al. to incorporate the teachings of Kubic et al. to produce the resin composition as disclosed in Kawai, further comprising sorbic acid in an amount of 10-50,000 ppm. Doing so would produce a resin composition suitable for food packaging that could partially or totally eliminate the need for preservatives inside the packaged food.
The above quantities of sorbic acid and sorbic acid ester disclosed by Hashimoto et al. in view of Kubic et al. include quantities that overlap/meet the ratio as claimed in Claim 1 (i.e. 10 ppm sorbic acid / 0.0001 ppm sorbic acid ester = 100,000).
Regarding Claim 3,
Regarding Claim 4, Hashimoto et al. in View of Kubic et al. discloses all of the limitation of the present invention regarding Claim 1 above. Hashimoto et al. further discloses the resin composition is suitable for melt-forming (para 0099, line 1-3).
Regarding Claim 5, Hashimoto et al. in View of Kubic et al. discloses all of the limitation of the present invention regarding Claim 1 above. Hashimoto et al. further discloses a multilayer structure comprising at least one layer of the resin composition (para 0103, lines 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787